Citation Nr: 9928196	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-13 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for impairment of the 
left knee, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant, A.C.


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1944 to 
November 1945.  

Since July 1979, the veteran's service-connected left knee 
disability has been evaluated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The disability was 
described as status post medial meniscectomy and osteotomy.  

This appeal arose from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO).  The RO denied the veteran's claim for 
entitlement to an increased evaluation for residuals of 
medial meniscectomy and osteotomy, evaluated as 30 percent 
disabling.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

It is noted that in September 1998, the RO granted 
entitlement to service connection for degenerative arthritis 
of the left knee and a 10 percent evaluation was assigned.  
The 30 percent evaluation for "impairment of the left knee" 
under Diagnostic Code 5257 was continued.  The veteran has 
not submitted a notice of disagreement (NOD) with regard to 
the separate evaluation assigned for degenerative arthritis.  


FINDING OF FACT

The veteran's impairment of the left knee is productive of 
severe impairment requiring use of a leg brace and assistive 
devices for walking.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
impairment of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

When the veteran filed his claim for an increased evaluation 
in January 1995 he reported that his left knee had become 
much worse.  He stated that he was constantly in a great deal 
of pain and had limited flexion.  He noted that he wore a 
full leg brace supplied by VA and stated that he was on pain 
medication all the time.  

VA outpatient treatment records were obtained.  In June 1995, 
the veteran reported left knee pain.  He was wearing a knee 
brace given to him a long time ago and wanted a pain 
medication refill.  There was a surgical scar on the knee and 
examination showed mild swelling and a protrusion on the 
lateral side of the knee with mild tenderness.  There was 
also decreased motion but this was not recorded in terms of 
degrees.  X-rays showed an old compression fracture with 
stable sutures involving the lateral aspect of the proximal 
tibia and very significant degenerative arthritis of the 
medial aspect of the knee.  

In his substantive appeal, the veteran stated that he had 
been wearing a knee brace since 1979.  For a year and a half, 
his leg had reportedly been decreasing in size and strength 
compared to his right leg.  He reported that he had also been 
using a cane, but as of January 1996, he was told that his 
cane was inadequate and a walker was prescribed to be used 
constantly to support his left knee.  



The veteran attended a hearing at the RO in May 1996.  He 
testified that he had used a walker since 1995 and prior to 
that he had used a cane.  He also was wearing a full leg 
brace.  The veteran estimated that he had lost one-third of 
the mass of his left leg muscle from the hip to the ankle.  
He testified that he could only stand a short time, and that 
was painful.  According to his testimony, he hardly did any 
walking as he could not stand or walk without left knee pain, 
and he noted that he required use of his walker to go to the 
bathroom.  He reported pain with any use of the knee and 
testified that he also had trouble sleeping due to pain.  He 
reported that he did little driving and often would rely on 
others to drive him.  

A.C., the veteran's son in law, testified that he would drive 
the veteran around and help him stand from a sitting 
position.  He corroborated that the veteran would mostly stay 
around his house.  

A VA examination was conducted in June 1996.  The veteran 
reported knee pain with an inability to walk more than 20 
feet without pain.  On examination of the left knee there was 
tenderness of the knee and of the scar on the medial and 
lateral aspect of the knee.  Range of motion was from 0 
degrees extension to 90 degrees flexion.  There was no 
effusion, ligament laxity or weakness of the lower 
extremities.  The assessment was bilateral knee pain and 
status post surgery.  X-rays showed advanced arthritic 
changes - both degenerative joint disease and severe 
traumatic arthritis.  There was evidence of two orthopedic 
staples on the left, considerable medial compartment 
narrowing, and lateral compartment widening.  

Another VA examination was performed in May 1998.  The 
veteran reported severe knee pain, and inability to bear 
weight.  He was mobile, mostly in a powered wheelchair.  He 
was unable to walk any length of time without limping and had 
difficulty even going from the bedroom to the bathroom.  Left 
knee pain was reportedly constant.  


On examination, there was weakness, but not swelling.  The 
joint was not hot to touch.  There was no redness.  He was 
very unstable and would become tired easily and was unable to 
use his extremities to walk any length.  He reportedly would 
frequently take analgesics for relief of pain and mostly used 
a motorized device for ambulation.  He was hardly able to 
walk and used a cane.  

There was a scar over the medial aspect of the knee.  Knee 
flexion on the left was to 90 degrees.  This was deemed 
markedly limited and there was severe pain wherein no further 
motion was possible.  Extension was to -5 degrees.  He was 
unable to stand and limped because of knee pain.  Gait was 
markedly abnormal with stooping, limping and inability to 
assume an erect posture.  

It is noted that the veteran had limitation from numerous 
other orthopedic complaints including severe arthritis of the 
right knee and left shoulder, and chronic back, wrist and 
elbow and ankle pain.  Other relevant medical history 
included severe emphysema, mild diabetes mellitus, 
hypertension, and ulcerative colitis with colectomy and 
ileostomy.  

The relevant diagnosis was severe posttraumatic and 
degenerative osteoarthritis, status post surgery.  X-rays of 
the left knee showed post surgical changes with staples and 
moderate degenerative changes with narrowing in the medial 
compartment.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).  
See also 38 C.F.R. § 4.2 (1998).  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  



A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The VA General Counsel 
issued an opinion that there is no prohibition against 
assigning separate ratings for lateral instability or 
subluxation of the knees, and for arthritis of the knees.  
VAOPGCPREC 23-97.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

A 40 percent rating is available for ankylosis of the knee in 
flexion between 10 and 20 degrees.  If there is ankylosis in 
flexion between 20 and 45 degrees, a 50 percent rating is 
appropriate.  A rating of 60 percent is assigned for 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).

A 40 percent evaluation is provided for nonunion of the tibia 
and fibula with loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1998).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim 
for entitlement to an increased evaluation is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a);  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  He has claimed a 
worsening of the service-connected disability.  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  VA records have 
been obtained, and multiple VA examinations have been 
obtained.  In accordance with DeLuca, and the pertinent VA 
regulations, consideration has been given to functional 
impairment factors to include weakness, painful motion, 
fatigability, and the like.  Painful motion, weakness and 
instability have all been more than adequately addressed in 
VA examination reports.  The examiners have thoroughly noted 
the veteran's difficulty walking, use of aids in ambulation, 
and impairment of everyday function.  The veteran has also 
testified at a hearing regarding his functional impairment.  

The veteran's service-connected left knee disability 
currently has two recognized components:  instability or 
subluxation; and degenerative arthritis, rated primarily by 
limitation of motion (to include limitation of motion due to 
pain).  However, the issue properly before the Board on 
appeal is limited to disability under Diagnostic Code 5257 
(recurrent subluxation or lateral instability).  The veteran 
is currently in receipt of the highest evaluation possible 
under Diagnostic Code 5257.  A 30 percent evaluation is 
consistent with severe impairment.  

As noted in the introduction to this decision, the RO granted 
entitlement to service connection for degenerative arthritis 
of the left knee in September 1998 and assigned a 10 percent 
evaluation separate from the 30 percent evaluation in effect 
under Diagnostic Code 5257.  


The VA examination in 1996 did not show any instability of 
the left knee.  However, on the 1998 examination the veteran 
was described as "very unstable" with weakness and 
difficulty walking.  There was no evidence of ankylosis in 
flexion from 10 degrees or more or nonunion of the tibia and 
fibula.  Accordingly, an increased evaluation of 40 percent 
under the diagnostic code for ankylosis is not warranted.  

The Board has considered assignment of an increased 
evaluation based on functional limitation due to pain, 
incoordination, fatigability, etc., but notes that the 
veteran is already in receipt of the maximum schedular 
evaluation for recurrent subluxation and instability under 
Diagnostic Code 5257; thereby precluding assignment of an 
increased evaluation with application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that a separate, additional rating 
may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805;  Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In this case, VA examinations have reported scarring on the 
left knee, which on one occasion was described as tender; 
however, no pain was noted.  The most recent VA examination 
conducted in May 1998 merely noted the presence of a scar.  
As the most recent clinical evidence on file is negative for 
a left knee scar that is poorly nourished with repeated 
ulceration, tender and painful, or productive of limitation 
on function, a separate compensable disability evaluation for 
the scar is not warranted.


The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO neither provided 
the veteran with the provisions of 38 C.F.R. § 3.321(b)(1) 
(1998), nor did it actually considered his claim in light 
thereof.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for impairment of the left 
knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
impairment of the left knee is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

